DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification submitted on 19 April 2022 has been entered.

Response to Preliminary Amendment
The preliminary amendment submitted on 19 April 2022 has been entered. After entry of the amendment, claims 1-11 are currently pending in the application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is confusing and therefore vague and indefinite.  The claim recites an application amount to fibers however the preamble of the claim refers to a treatment agent.  It is not drawn to a method and therefore it is unclear as to why applicant is referring to an application amount.  Clarification is requested.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim, to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
It is unclear as to how the application amount of a composition further limits the composition itself in a composition claim.  Clarification is requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7- 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al (US Patent Application Publication No. US 2005/0266192 A1).
The reference teaches, in paragraph [0073], a composition comprising a hydrogenated styrene-(ethylene•ethylene•propylene) styrene triblock copolymer with a hydrogenation ratio of 98% and a paraffin series oil.
The instant claims are met by the reference.  
As for claim 1, the hydrogenated styrene-(ethylene•ethylene•propylene) styrene triblock copolymer with a hydrogenation ratio of 98% meets the hydrocarbon resin (A) and the paraffin series oil meets the hydrocarbon oil (B).  The limitation “elastic fiber treatment agent”  is considered intended use and does not structurally modify the claimed material.   Moreover the composition of the reference is capable of being used as an elastic fiber treatment agent as it has the same overall composition.
As for claim 2, the styrene triblock copolymer has a hydrogenation rate of 98% which falls within the claimed range.
As for claim 5, it is believed that the styrene triblock copolymer meets the claimed limitation.
As for claims 7 and 8 it is believe that this limitation is met by the styrene triblock copolymer material.
As for claim 9, the paraffin oil is an example of a mineral oil.
As for claim 11, it is believed that the composition of the reference is capable of being used as a spinning oil agent as the composition is the same.

Claims 1-2, 4-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by de Groot et al (US Patent Application Publication No. US 2020/0056035 A1).
The reference teaches, in claim 1, a selectively hydrogenated isoprene-styrene block copolymer having a structure S-EP with at least 40 wt. % polystyrene content, a total diblock apparent molecular weight of at least 160 kg/mole, the polystyrene block S has a true molecular weight in the range of 60 to 110 kg/mole, and the polyisoprene block (EP) has a true molecular weight in the range of 80-100 kg/mole; an oil selected from a paraffinic oil, oil-enriched in paraffin, a mineral oil, a Fischer-Tropsch derived oil, a synthetic oil, or mixtures thereof; and optional additives.  Claim 8 recites that the amount of the copolymer is from 4 to 20 wt% of the total weight of the composition.
The instant claims are met by the reference.
As for claim 1, the selectively hydrogenated isoprene-styrene block copolymer meets hydrocarbon resin (A).  The paraffinic oil and mineral oil meets the hydrocarbon oil (B). The limitation “elastic fiber treatment agent”  is considered intended use and does not structurally modify the claimed material.   Moreover the composition of the reference is capable of being used as an elastic fiber treatment agent as it has the same overall composition.
As for claim 2, paragraph [0017], selective hydrogenation is carried out under conditions such that at least 90 mol %, or at least 95%, or at least 98% of the isoprene double bonds have been reduced.
As for claim 4, the reference teaches isoprene monomer.
As for claim 5, it is believed that the selectively hydrogenated isoprene-styrene block copolymer meets the claimed limitation.
As for claim 6, the reference teaches an amount that falls within the claimed range.
As for claims 7 and 8 it is believe that this limitation is met by the selectively hydrogenated isoprene-styrene block copolymer material.
As for claim 9, the reference teaches mineral oil.
As for claim 11, it is believed that the composition of the reference is capable of being used as a spinning oil agent as the composition is the same.

Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (US Patent No. 10,329,418 B2).

The reference teaches, in Table 2b, a composition comprising HYBRAR 7135 (hydrogenated styrene-isoprene-styrene block copolymer with hydrogenated vinylic isoprene midblock); 380 vis USP white oil (white mineral oil); PLASTOLYN R1140; DOWLEX 2035; VICRON 25-11; KEMAMIDE E; and IRGANOX 1010.  The HYBRAR 7135 is present in an amount of 38.26% of the composition.
The instant claims are met by the reference.
As for claim 1, the hydrogenated styrene-isoprene-styrene block copolymer with hydrogenated vinylic isoprene midblock meets the hydrocarbon resin (A).  The white mineral oil meets the hydrocarbon oil (B). The limitation “elastic fiber treatment agent” is considered intended use and does not structurally modify the claimed material.   Moreover the composition of the reference is capable of being used as an elastic fiber treatment agent as it has the same overall composition.
As for claim 4, the copolymer contains isoprene. 
As for claim 5 it is believed that the selectively hydrogenated isoprene-styrene block copolymer meets the claimed limitation.
As for claim 6, the reference teaches an amount that falls within the claimed range.
As for claims  7 and 8 it is believe that this limitation is met by the selectively hydrogenated isoprene-styrene block copolymer material. 
As for claim 9, the reference teaches mineral oil.
As for claim 11, it is believed that the composition of the reference is capable of being used as a spinning oil agent as the composition is the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al (US Patent Application Publication No. US 2014/0286887 A1).
The reference teaches, in paragraphs [0006]-[0010] a composition for coating keratinous fibers comprising (a) at least one hydrocarbon film forming polymer, (b) at least one silicone film forming polymer, (c) at least one microcrystalline wax, and (d) at least one volatile solvent.  Examples of the hydrocarbon film forming polymer include indene hydrocarbon resin such as the resins derived from the polymerization of indene monomer and a monomer selected from styrene, methylindene, methylstyrene and mixtures thereof.  The resins may be hydrogenated (paragraph [0043]).  Also aliphatic pentadiene resin, mixed pentadiene and indene resins, polycyclopentadienes, and diene resins (paragraphs [0044]-[0050]).  Examples of the volatile solvent include hydrocarbon based oils such as isododecane, isodecane, isoparaffins, etc., (paragraphs [0081-[0083]).  
The instant claims are obvious over the reference.
As for claim 1, the reference teaches that indene hydrocarbon resins which may be hydrogenated may be used as the hydrocarbon film forming polymer which meets the hydrocarbon resin (A).  The hydrocarbon based oils meets the hydrocarbon oil (B).  The limitation “elastic fiber treatment agent”  is considered intended use and does not structurally modify the claimed material.   Moreover the composition of the reference is capable of being used as an elastic fiber treatment agent as it has the same overall composition and the composition of the reference is used to treat other types of fibers.
As for claim 3, the reference teaches an indene monomer.
As for claim 5, it is believed that the indene hydrocarbon resin meets the claimed limitation.
As for claim 6, paragraph [0053] teaches that the amount of the hydrocarbon resin ranges from about 0.5 to about 20% and this amount falls within the claimed range.
As for claims 7 and 8 it is believe that this limitation is met by the indene hydrocarbon resin material.
As for claim 9, the isoparaffin oil is an example of a mineral oil.
As for claim 11, it is believed that the composition of the reference is capable of being used as a spinning oil agent as the composition is the same.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 17/770,141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the copending application and therefore they are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the instant application are of a broader scope than instantly claimed and therefore they are encompassed by the claims of the copending application.  Note that the claims of the copending application are drawn to a fiber having the same composition applied to it as instantly claimed and therefore the claims of the copending application render obvious the claimed composition.

Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/613,348 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations of the copending application and therefore they are rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the copending application teach a composition that includes a hydrocarbon resin like that instantly claimed in combination with a hydrocarbon oil and therefore render obvious said claims.

Reference Cited By The Examiner
US Patent Publication No. 2022/0220642 A1 is the patent publication of one of the applications used in the above double patenting rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
September 27, 2022